Citation Nr: 1102016	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  05-37 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, to include as secondary to service-connected 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a disability manifested 
by sexual/erectile dysfunction and/or impotence, to include as 
secondary to service-connected PTSD.

3.  Entitlement to an initial evaluation in excess of 30 percent 
for service-connected PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel
INTRODUCTION

The Veteran had active service from February 1970 to October 
1971.  He received the Combat Infantryman Badge.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Lincoln, Nebraska 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
that, in pertinent part, granted service connection for PTSD and 
assigned a 30 percent evaluation, effective January 20, 2005.  
The matters also come on appeal from a September 2005 rating 
decision, in which the RO denied service connection for 
gastroesophageal reflux disease and a sexual dysfunction 
secondary to PTSD.

This case was previously before the Board on March 10, 2008, at 
which time the Board denied the pertinent claims.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an April 30, 2010 
Memorandum Decision, with Judgment entered, May 24, 2010,  the 
Court vacated that portion of the March 2008 Board decision which 
denied entitlement to service connection for GERD and sexual 
dysfunction, and a higher initial evaluation for PTSD, and 
remanded those issues to the Board for readjudication in 
accordance with the directives in the Court's decision.  The 
Court otherwise affirmed the remaining issues in the Board's 
March 10, 2008 decision.

The Board notes that additional evidence was received into the 
record in November 2010, following certification of the appeal to 
the Board, which has not been considered by the RO.  There was no 
waiver of RO consideration of the additional evidence.  However, 
inasmuch as the additional evidence is duplicative and cumulative 
of evidence and argument already of record, the Veteran is not 
prejudiced by the Board's consideration of the appeal at this 
time.  Bernard v. Brown, 4 Vet.App. 384 (1993).  

The issue of entitlement to an initial evaluation in excess of 30 
percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1. A gastrointestinal disability, to include GERD, was initially 
demonstrated many years after service, and has not been shown by 
competent clinical, or competent and credible lay, evidence to be 
causally related to the Veteran's active service.

2.  Chronic impotence/erectile dysfunction has been shown by 
competent clinical evidence to be causally related to service-
connected PTSD.


CONCLUSIONS OF LAW

1.  A gastrointestinal disability, to include GERD, was not 
incurred in, or aggravated by, active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Chronic impotence/erectile dysfunction is proximately due to 
service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010). 

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements of 
a service connection claim, it is the consensus opinion within 
the VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.  

With respect to the Veteran's service connection claims, VA 
satisfied its duty to notify by means of March 2005 and March 
2006 letters from the agency of original jurisdiction (AOJ) to 
the Veteran that informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties for 
obtaining evidence, requested that he provide any evidence in his 
possession that pertains to his claims, and provided him with 
notice of the type of evidence necessary to establish a 
disability rating and/or effective date in the event of award of 
any benefit sought.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court 
of Appeals for Veterans Claims held, in part, that VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In the 
present case, additional VCAA notice was issued after the AOJ 
decision that is the basis of this appeal.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice was 
harmless error.  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Moreover, the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA notices.  
Therefore, although complete notice was not provided to the 
appellant until after the initial adjudication, the appeal was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The actions taken by VA have essentially 
cured the error in the timing of notice.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal

The record reflects that the Veteran has been afforded VA 
examinations.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examinations 
and opinions obtained were more than adequate because the 
examiners elicited substantial information regarding the 
Veteran's medical history and symptoms and completed objective 
examinations of him.  Rationale was provided for the opinions 
proffered.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Thus, based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with the 
duty to assist the Veteran in developing the facts pertinent to 
his claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
each claim.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).

Present disability resulting from disease or injury in service is 
required to establish entitlement to service connection.  
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To 
establish service connection for a disability, there must be 
competent evidence of a current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Secondary service connection may be granted for a disability, 
which is proximately due to, the result of, or aggravated by, an 
established service-connected disorder. 38 C.F.R. § 3.310 (2010).  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either caused or 
aggravated by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439, 488 (1995).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744-47 (Sept. 
7, 2006).  The amendment sets a standard by which a claim based 
on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden on 
the claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive changes, 
and because the veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

1. Gastrointestinal Disability

The Veteran asserts that service connection is warranted for a 
gastrointestinal disability, to include as secondary to service-
connected PTSD.  With respect to a current disability, the record 
reflects that the Veteran has been diagnosed with 
gastrointestinal esophageal reflux disease (GERD) since 2005.  
With regard to an in-service injury or disease, the Veteran's 
service treatment records are silent for complaints of, or 
treatment for GERD or any other gastrointestinal disability.  
Significantly, the Veteran denied a history of frequent 
indigestion or stomach, liver, or intestinal trouble on his 
September 1971 separation examination and the examiner from such 
examination reported that the Veteran's abdomen and viscera were 
normal on physical examination.  Nevertheless, the Veteran, 
during his August 2005 VA examination, reported that he had a 
sensitive stomach when he was serving in the Republic of Vietnam 
and that he experienced significant amounts of heartburn, but 
that he did not seek medical care because he did not want to 
interfere with his early release from service and as a result he 
never mentioned his symptoms while he was on active duty.  The 
Veteran's spouse was in attendance at the August 2005 VA 
examination, and corroborated the initial symptoms onset.  
Specifically, the Veteran's spouse corroborated that as soon as 
the Veteran returned from Vietnam, she was aware of his heartburn 
and sensitive gastrointestinal system.  It was noted that the 
Veteran and his spouse were married upon his return from service, 
and that they had remained married to date.  The examiner found 
that the Veteran and his wife were credible and reliable 
historians.  The record establishes that the first documented 
clinical diagnosis of a gastrointestinal disability was in 1999, 
many years after the veteran's separation from service.

In adjudicating a claim for service connection, including as to 
continuity of symptomatology, the Board must assess the 
competence and credibility of the evidence, to include lay 
statements of the veteran and his spouse.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a 
duty to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  In this case, the Board 
finds that Veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experienced gastrointestinal symptomatology during and since 
service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Likewise, the Veteran's spouse is competent to report that she 
was aware of the Veteran's gastrointestinal symptomatology when 
he returned from Vietnam, as the record establishes that they 
were married 13 months after the Veteran's separation from 
service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005) (noting that a veteran and other persons can attest to 
factual matters of which they had first-hand knowledge, e.g., 
experiencing loud noises in service and witnessing events).  

Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  The Board 
acknowledges that it cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006).  At the outset, the Board also notes that 
although the August 2005 examiner found that the Veteran and his 
spouse were reliable historians, the Board must make its own 
finding as to credibility of the statements of the Veteran and 
his spouse.  

Although the August 2005 VA examination report shows that the 
Veteran reported having a sensitive stomach and significant 
amounts of heartburn while serving in Vietnam, he himself 
indicated that he never sought treatment for his conditions.  
Additionally, the Board notes that the record, including his 
service treatment records, is devoid of objective evidence of a 
gastrointestinal disability until 1999, 28 years after the 
Veteran reported that his gastrointestinal symptomatology began 
occurring.  Moreover, although the August 2005 VA examination 
report shows that the Veteran indicated that he had his first 
upper GI series after he returned home from the military, the 
record does not contain a copy of such test results or any other 
information pertaining to it.  Further, other than the April 2005 
upper gastrointestinal series report that the Veteran reportedly 
took to his August 2005 VA examination, the record also does not 
contain any information pertaining the other two or three upper 
GI series tests that the Veteran reported having undergone over 
the years.  Further, the Board acknowledges that the Veteran has 
reported that he did not seek medical care for his stomach 
problems while on active duty because he did not want to 
interfere with his early release from service.  Rather, such 
examination report shows that the Veteran denied a history 
frequent indigestion or stomach liver or intestinal trouble and 
the examining clinician reported that abdomen and viscera were 
normal.  As such, the record reflects that the Veteran has 
admitted he was less than credible in reporting his medical 
history on separation from service, for the purpose of a personal 
goal.  As such, it is reasonable for the Board to assume that, 
likewise, his and his spouse's current unsupported conflicting 
statements as to onset, made in conjunction with the Veteran's 
claim for compensation benefits, are also other than credible.  
In view of the foregoing, the Board finds that any current 
assertions by the Veteran or his spouse as to continuity of 
symptomatology of his gastrointestinal disability since service 
to be less than credible. 

As to the etiology of the Veteran's current gastrointestinal 
disability, the Board observes that the examiner from the 
Veteran's August 2005 VA examination, based on the statements of 
the Veteran and his wife and the fact that he believed that the 
Veteran and his spouse were reliable historians, opined that "it 
is not unreasonable to assume, that the Veteran's 
gastroesophageal reflux disease had its onset while he was on 
active duty."  However, the Board finds that such opinion is not 
competent, probative medical evidence because it is based on an 
unsupported factual premise and is without a factual predicate in 
the record.  See LeShore v. Brown, 8 Vet. App. 406 (1995); See 
also Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  As discussed 
above, the Board notes that the Veteran is competent to testify 
that he experienced gastrointestinal symptomology in service.  
See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Nevertheless, 
the fact remains that that neither the Veteran's contemporaneous 
service treatment records nor any other evidence of record 
corroborates his or his spouse's less than credible statements as 
to the continuity of symptomatology of his gastrointestinal 
disability.  As noted above, the Veteran, on his separation 
examination, specifically denied a history of indigestion or 
stomach, liver, or intestinal trouble and the record shows that 
he has expressly indicated that he did not seek treatment for his 
gastrointestinal symptomatology in service.  For that reason, the 
Board will not afford the August 2005 examiner's association of 
the Veteran's current gastrointestinal symptomology with 
undocumented in-service gastrointestinal symptomology any 
probative weight.  Therefore, in the absence of any documented 
competent medical evidence that demonstrates that the Veteran's 
gastrointestinal disability is related service, or credible lay 
evidence of continuity of symptomatology of his gastrointestinal 
disability since service, the Board finds that the initial 
demonstration of a chronic gastrointestinal disability decades 
after service is too remote from service to be reasonably related 
to service.  The Board finds that the negative evidence of record 
is of greater probative value than the Veteran's less than 
credible statements in support of his claim.  Therefore, the 
Board finds that the preponderance of the evidence is against a 
grant of service connection on a direct incurrence basis for the 
Veteran's current gastrointestinal disability.

The Board acknowledges the Veteran's contentions that his current 
gastrointestinal disability is related to his service-connected 
PTSD.  In order to establish service connection on a secondary 
basis the evidence must show (1) that a current disability exists 
and (2) that the current disability is proximately due to, the 
result of, or aggravated by, a service-connected disability.  The 
record reflects that the Veteran is currently service connected 
for PTSD.  As discussed above, the record establishes that the 
Veteran has been diagnosed with GERD.  However, the medical 
evidence of record does not establish that such condition is 
proximately due to, the result of, or aggravated by the Veteran's 
service-connected PTSD.  In fact, the examiner from the Veteran's 
August 2005 VA examination, opined that:

Post-traumatic stress disorder, a mental 
health diagnosis, does not cause 
gastroesophageal reflux disease.  The 
medical examiner's at this facility are in 
consensus with this, based primarily [on 
the fact] that there is no medical 
literature or evidence indicating that 
post-traumatic stress disorder causes this 
type of condition.

There is no competent clinical evidence of record which asserts 
that symptoms of the service-connected PTSD aggravates current 
gastrointestinal disability, or that medication taken for PTSD 
proximately causes, results in, or chronically aggravates current 
gastrointestinal disability.  Thus, the preponderance of the 
evidence is against a grant of service connection on a secondary 
basis.

The Board has considered the doctrine of giving the benefit of 
the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2010), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for a gastrointestinal disability, to include as secondary to 
service-connected PTSD, and the claim must be denied.

2.  Sexual/Erectile Dysfunction and/or Impotence, to include as 
secondary to service-connected PTSD.

The Veteran asserts that service connection is warranted for 
sexual dysfunction, to include as secondary to his service-
connected PTSD.   

In this case, the Veteran's original claim, Notice of 
Disagreement and Substantive Appeal make it clear that he 
contends that his sexual dysfunction is due to his service-
connected PTSD.  He has not contended, and the evidence does not 
suggest, that his sexual dysfunction had its onset during or as a 
result of service, or that it may be so presumed.

When neither the veteran nor the record raises the theory of 
entitlement to service connection on a direct basis, the Board 
need not sua sponte consider and discuss that theory.  Therefore, 
the Board will not discuss direct service connection. Robinson v. 
Mansfield, 21 Vet. App. 545 (2008).

In order to establish service connection on a secondary basis the 
evidence must show (1) that a current disability exists and (2) 
that the current disability is proximately due to, the result of, 
or aggravated by, a service-connected disability.  

As noted above, the record demonstrates that the Veteran is 
service-connected for PTSD.  With respect to a current 
disability, post service treatment records show that the Veteran 
has been diagnosed with erectile/sexual dysfunction since 1997.  
The record shows that the Veteran has been prescribed Viagra, 
Alprazolam (Xanax), and Clonazepam (Klonopin) to treat such 
condition.

With respect to whether the Veteran's sexual dysfunction is 
related to his service-connected PTSD, the examiner from the 
August 2005 VA examination opined that, "there is no evidence in 
the literature to establish a cause and effect relationship of 
PTSD to sexual dysfunction."  However, the clinical evidence of 
record does demonstrate that the Veteran's sexual dysfunction is 
due to the medications, specifically the Alprazolam (Xanax) and 
Clonazepam (Klonopin), which are used to treat his PTSD.  In this 
regard, in an August 2005 letter, one of the Veteran's private 
treating physicians's Dr. D. J. P., indicated that his notes from 
1998 and 1999 supported a diagnosis of PTSD and that during that 
time it was noted that the Veteran had poor sex drive and 
erectile dysfunction, which was felt to be secondary to 
medications.  Likewise, the examiner from the Veteran's August 
2005 mental disorders examination, opined that it was as likely 
as not that the medications (including Xanax and Klonopin) used 
to treat the Veteran's PTSD have caused medication induced sexual 
dysfunction with impaired desire and arousal.  In reaching this 
rationale, the examiner cited numerous medical studies/articles 
that specifically addressed the correlation between sexual 
dysfunction and the particular medications that the Veteran uses 
to treat his PTSD.  

In weighing the clinical evidence of record the Board finds that 
the August 2005 VA opinion, in which the examiner provided a 
detailed and well-supported rationale for his conclusion, to be 
competent, highly probative medical evidence with respect to 
whether the medications that the Veteran uses to treat his PTSD 
causes his sexual/erectile dysfunction.  As such, with resolution 
of doubt in the Veteran's favor, the Board finds that the 
evidence of record supports service connection for chronic 
impotence/erectile dysfunction as secondary to service-connected 
PTSD.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  


ORDER

Entitlement to service connection for a gastrointestinal 
disability, is denied.

Entitlement to service connection for chronic impotence/erectile 
dysfunction, is granted.

	(CONTINUED ON NEXT PAGE)

REMAND

With respect to the Veteran's claim for an initial evaluation in 
excess of 30 percent for his service-connected PTSD, the Board 
notes that the Court has held that where the veteran claims that 
a disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the current 
state of the condition, the VA must provide a new examination.  
Olsen v. Principi, 3 Vet. App. 480. 482 (1992), citing Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  In this case, the 
record reflects that the Veteran was last provided a VA 
examination for such disability in August 2005.  Additionally, 
although the record contains VA outpatient mental health records, 
such records are also dated no later than 2006.  Therefore, the 
Board also finds that more current VA outpatient mental health 
records, if available, and a new VA examination, are necessary to 
determine the current nature and extent of the Veteran's service-
connected PTSD.  Such information would be useful in the de novo 
adjudication of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
furnish the names, addresses, and dates of 
treatment of all medical providers from whom 
he has received treatment for his PTSD since 
January 2005.  After securing the necessary 
authorizations for release of this 
information, seek to obtain copies of all 
treatment records referred to by the Veteran, 
not already of record, including any ongoing 
VA treatment records.

2.  After completion of the above, including 
affording an appropriate period for response 
by the Veteran and the identified medical 
providers, the Veteran should be afforded a 
VA examination by the appropriate 
examiner(s), to determine the current 
severity of his service-connected PTSD.  The 
Veteran's claims file should be made 
available to the examiner and must be 
reviewed in conjunction with the examination; 
such review must be noted in the examination 
report.  

All necessary tests should be performed.  The 
examiner must provide a complete rationale 
for any opinion expressed.

3.  Thereafter, readjudicate the issue on 
appeal of entitlement to an initial 
evaluation in excess of 30 percent for PTSD.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
issued a supplemental statement of the case, 
and afforded the appropriate period to 
respond.  Thereafter, the claim should be 
returned to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


